UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 11-5049


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

          v.

ARNELL JOHNSON,

                  Defendant - Appellant.



                              No. 11-5050


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

          v.

VAUGHN BARKSDALE,

                  Defendant - Appellant.



Appeals from the United States District Court for the District
of Maryland, at Greenbelt.     Roger W. Titus, District Judge.
(8:10-cr-00447-RWT-2; 8:10-cv-00447-RWT-3)


Submitted:   June 22, 2012                   Decided:    August 17, 2012


Before TRAXLER,     Chief   Judge,   and   SHEDD   and   DUNCAN,   Circuit
Judges.
Affirmed by unpublished per curiam opinion.


Joseph J. Gigliotti, Sr., Riverdale, Maryland, for Appellant
Vaughn Barksdale; Ron Earnest, LAW OFFICE OF RON EARNEST, Takoma
Park,  Maryland,   for   Appellant  Arnell   Johnson.    Rod  J.
Rosenstein, United States Attorney, Baltimore, Maryland, Arun G.
Rao, Assistant United States Attorney, OFFICE OF THE UNITED
STATES ATTORNEY, Greenbelt, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

            Appellants Arnell Johnson and Vaughn Barksdale appeal

their convictions arising out of a bank robbery, asserting that

the district court erred in denying their motions to suppress

evidence obtained during an inventory search of the vehicle in

which    they   were   traveling.      For    the   following   reasons,   we

affirm.



                                      I.

            On June 29, 2010, Officer Philip Johnson of the Prince

George’s County Police Department (“PGPD”) was observing traffic

traveling on Riggs Road in Adelphi, Maryland, from his marked

police    cruiser.      Officer     Johnson   observed    a   Toyota   Solara

operated by Barksdale fail to stop at a stop sign, and the

officer then initiated a traffic stop of the Solara.

            Officer Johnson parked his vehicle behind the Solara

in a manner designed to protect himself and the Solara from the

busy roadway.        He then approached Barksdale and requested his

driver’s license and vehicle registration.               Arnell Johnson and

Lamar Pannell were passengers in the vehicle.                 Barksdale gave

Officer Johnson his driver’s license and a vehicle registration

in the name of Dana Allison Hicks.

            Officer Johnson returned to his cruiser to conduct a

license check and discovered that Barksdale’s license had been

                                       3
suspended.       He wrote traffic citations to Barksdale for failure

to stop at a stop sign, driving with a suspended license, and

driving without a license.               Officer Johnson then returned to the

Solara and asked Barksdale to exit.                   After performing a quick

pat down of Barksdale to ensure that he had no weapons, Officer

Johnson asked Barksdale to step to the front of his cruiser

where    he     explained      the   citations     and   informed     him    that     the

vehicle       would    be    impounded.           Barksdale     was   not       properly

licensed, the registered owner was not present, and the vehicle

presented       a     road     hazard.          Specifically,     Officer        Johnson

testified that “[t]he vehicle impeded the flow of traffic.                            From

where it was positioned, it actually stuck out in the roadway

being a road hazard.            So if left there on the scene, it could be

struck by a vehicle.”            J.A. 89.        Officer Johnson also requested

the assistance of a second officer.

              The     PGPD     General     Order    Manual      provides        for   the

immediate impoundment of vehicles “[p]arked or standing impeding

the movement of traffic” or “[p]arked or standing unattended on

any     road,       highway,     alley,     or     parking     lot    in    a     manner

constituting a threat to public safety.”                     J.A. 154.      The Manual

contains a general checklist for impounding vehicles, including

the directive that the officer record the vehicle identification

number (“VIN”) and “[i]nclude an inventory list.”                     J.A. 151.



                                            4
            Prior    to     beginning         the    inventory      search,         Officer

Johnson asked Barksdale if there was anything inside the vehicle

that he should be concerned about, such as weapons or drugs.

Barksdale     replied     that    there     was     not.    Officer       Johnson       then

asked the two passengers to exit the vehicle, patted them down

for safety, and asked them to sit on the curb with Barksdale.

The men were not handcuffed or otherwise restrained prior to the

search.     Officer Johnson testified that it is consistent with

PGPD policy for an inventory search to begin at the scene of a

vehicle stop, before the vehicle is turned over to the towing

company, and that the occupants of the vehicle are typically

present   while     the   search       is   conducted      in    order    to    safeguard

against subsequent claims of missing property.

            Officer Johnson began his inventory search by checking

the   glove    compartment        of    the     vehicle,        where    he     found    an

identification card for Arnell Johnson.                     He then reached under

the front passenger seat, where he discovered a loaded Smith &

Wesson .357 Magnum revolver.                Officer Johnson immediately drew

his service weapon and ordered the men to lie on the ground.

Barksdale     complied,     but    Johnson        and   Pannell    fled       the    scene.

Officer   Johnson’s       backup       officer,      who   had    by     then    arrived,

handcuffed Barksdale while Officer Johnson alerted the police

dispatcher of the situation.



                                            5
               While waiting for additional units to respond, Officer

Johnson resumed the search of the vehicle.                             He discovered a

backpack containing a sawed-off shotgun, $13,560 in wrapped U.S.

currency,       a    wig     with    braids,       latex    gloves,     two       pairs    of

sunglasses, and a floppy blue hat.                         These items alerted the

officers to a bank robbery that had taken place earlier that day

in     Montgomery       County,      Maryland.         The      PGPD    contacted         the

Montgomery          County       Police    Department,       whose      robbery       units

responded and took charge of the evidence, including the Solara.

In the meantime, the PGPD officers, with the assistance of a K-9

team, located Pannell.                Johnson escaped, but was apprehended

several months later.

               Johnson and Barksdale were subsequently indicted for

armed bank robbery, in violation of 18 U.S.C. §§ 2113(a), (d).

Johnson       was    additionally         indicted    for    using     and    carrying      a

firearm during a crime of violence, in violation of 18 U.S.C. §

924(c).        Prior to trial, Johnson and Barksdale each moved to

suppress the evidence obtained during the traffic stop, claiming

that    the    search      was    conducted       without   a   warrant      or    probable

cause, in violation of their Fourth Amendment rights.                               At the

conclusion of an evidentiary hearing, the district court held

that the search was a valid inventory search and denied the

motions.       Both Johnson and Barksdale entered conditional pleas



                                              6
of guilty, preserving their right to appeal the denial of their

suppression motions. *



                                              II.

              In     considering        an    appeal        from    the   denial    of     a

suppression motion, we review a district court’s findings of

fact for clear error, and its legal conclusions de novo.                                 See

United States v. Matthews, 591 F.3d 230, 234 (4th Cir. 2009).

We   review     the       evidence   in      the    light    most    favorable     to    the

government.        See id.



                                              A.

              “The    Fourth      Amendment         generally      requires   police      to

secure    a   warrant       before      conducting      a    search.”      Maryland      v.

Dyson,    527      U.S.    465,   466     (1999)     (per    curiam).      However,       an

exception to the warrant requirement arises when an inventory


      *
       The government argues, as it did below, that Appellants
lack standing to contest the validity of the search.       With
regard to Barksdale, the government argued that he was not an
authorized user of the vehicle.     With regard to Johnson, the
government argued that he was a mere passenger in the vehicle
and abandoned any privacy interest by fleeing the vehicle. The
district court initially ruled that both Appellants lacked
standing, but later indicated that Barksdale may have had
standing based upon a police report summarizing an interview
with Hicks, the registered owner of the vehicle. We assume for
the purposes of this appeal that Appellants have standing to
contest the validity of the search.



                                               7
search is properly conducted.           See South Dakota v. Opperman, 428

U.S. 364, 372 (1976); United States v. Banks, 482 F.3d 733, 738-

39    (4th   Cir.    2007).        “Police    officers    frequently       perform

inventory     searches      when     they    impound     vehicles     or     detain

suspects.”     Matthews, 591 F.3d at 235.            “Such searches ‘serve to

protect an owner’s property while it is in the custody of the

police, to insure against claims of lost, stolen, or vandalized

property, and to guard the police from danger.’”                     Id. (quoting

Colorado v. Bertine, 479 U.S. 367, 372 (1987)); see also Whren

v. United States, 517 U.S. 806, 811 n.1 (1996) (“An inventory

search is the search of property lawfully seized and detained,

in order to ensure that it is harmless, to secure valuable items

(such as might be kept in a towed car), and to protect against

false claims of loss or damage.”).

             To be valid, an inventory search must be “conducted

according to standardized criteria, such as a uniform police

department policy, and performed in good faith.”                 Matthews, 591

F.3d at 235 (internal quotation marks and citations omitted).

Such criteria “curtail the discretion of the searching officer

so as to prevent searches from becoming ‘a ruse for a general

rummaging in order to discover incriminating evidence.’”                     Banks,

482   F.3d   at     739   (quoting   Florida    v.    Wells,   495    U.S.    1,   4

(1990)).     “[N]othing prohibits the discretion of police officers

in making inventory searches so long as that discretion is based

                                        8
on standard criteria and on the basis of something other than

the suspicion of criminal activity.”                      United States v. Ford, 986

F.2d 57, 60 (4th Cir. 1993).



                                           B.

            Appellants do not contest the validity of the traffic

stop.     However, they contend that the search was not a properly

conducted inventory search, and was instead a warrantless search

for    incriminating        evidence.          The    district         court    found          that

Officer Johnson acted in good faith when he made the decision to

impound    and     search      the   vehicle,         and       that    the     search         was

performed in accordance with PGPD standardized criteria.                                       The

record provides sufficient evidence to support these findings.

            The PGPD Manual provides for the immediate impoundment

of    vehicles   that    are    “impeding           the    movement      of     traffic”        or

parked     or    standing      unattended            on    a     road     “in        a    manner

constituting a threat to public safety.”                        J.A. 154.        The Solara

was    parked    on   the    side    of    a       heavily-traveled           road       and   was

partially impeding traffic.               Barksdale was operating the vehicle

without a valid driver’s license, and the registered owner of

the    vehicle     was   not    present.             See    Ford,       986    F.2d       at     60

(upholding validity of inventory search of vehicle obstructing

traffic    where      driver   had    a    suspended           license).         Hence,         the

vehicle was subject to immediate impoundment, even though the

                                               9
driver had not been placed under arrest.                  See Opperman, 428 U.S.

at 369 (“The authority of police to seize and remove from the

streets vehicles impeding traffic or threatening public safety

and convenience is beyond challenge.”); Matthews, 591 F.3d at

235 (“Police officers frequently perform inventory searches when

they    impound      vehicles    or    detain      suspects.”).         Contrary       to

Appellants’        contention,      Officer     Johnson    was    not    required      to

arrest Barksdale before conducting the search or contact the

registered owner of the vehicle prior to impounding the vehicle,

which   was    obstructing       traffic      in   a   busy   roadway.         Nor    was

Officer    Johnson        required    to   ascertain       whether      one     of    the

passengers had a valid driver’s license, where the registered

owner was not present to give consent to such a third party.

See United States v. Brown, 787 F.2d 929, 932-33 (4th Cir. 1986)

(holding that police officer “could reasonably have impounded

[defendant’s]        vehicle     either       because     there    was     no        known

individual immediately available to take custody of the car, or

because the car could have constituted a nuisance in the area in

which it was parked”).

              We   also    reject     Appellants’       contention      that    Officer

Johnson’s search was not in accordance with the standardized

PGPD criteria because he did not record the VIN or complete an

inventory form or list.              Officer Johnson’s failure to complete

these     tasks     is    understandable        given     that    his    search       was

                                           10
unexpectedly and almost immediately interrupted by the discovery

of    the   revolver     under   the    front     passenger   seat,    and    by   the

flight of Pannell and Johnson.                  In fact, these events resulted

in the vehicle not being impounded by Officer Johnson at all.

The vehicle was instead turned over to the Montgomery County

Police Department, which had jurisdiction over the bank robbery.

In other words, the search began as a normal and appropriate

inventory search during which incriminating evidence was found

and two occupants of the vehicle fled.                 The occurrence of these

events caused a disruption in the process and resulted in the

assumption of responsibility for the vehicle being switched from

one law enforcement agency to another, but it did not invalidate

the inventory search or the discovery of the evidence.

              Finally, there is nothing in the record to support

Appellants’ claim that Officer Johnson acted in bad faith and

engaged      in   an    inventory      search     as   a   ruse   to   conduct      an

investigatory search for incriminating evidence.                   As a result of

the traffic stop, Officer Johnson was informed about Barksdale’s

prior       offenses,     but    had    no      information   regarding        either

passenger’s criminal history.                He conducted a brief pat down of

the vehicle occupants for his own safety, prior to beginning the

vehicle search, but did not restrain the men while he conducted

the    search.         Officer   Johnson      testified    that   it   is    standard

practice for inventory searches to occur at the scene before the

                                           11
vehicle   is    turned   over    to   the     towing    company,    and   for   the

vehicle     occupants    to     remain     present     while   the    search     is

conducted, in order to safeguard against subsequent claims of

missing   property.       This     practice     falls    squarely    within     the

purposes of inventory searches.               See Bertine, 479 U.S. at 372;

Matthews, 591 F.3d at 235.               In sum, the record is devoid of

evidence that Officer Johnson used the inventory search as a

ruse to search for evidence of criminal activity and, on the

contrary,      the   record     supports      the   conclusion     that    Officer

Johnson had no reason to believe that the search would yield

such incriminating evidence.



                                      III.

            For the foregoing reasons, we hold that the district

court did not err in concluding that the evidence was seized

during a lawful inventory search, and we affirm the district

court’s order denying the suppression motions.

                                                                          AFFIRMED




                                         12